Order unanimously reversed, with costs, and motion denied. Memorandum: Plaintiffs appeal from an order granting summary judgment in favor of defendants Sears Roebuck & Co. (Sears) and Acme Electric Corp. Defendant Globe Union, Inc., appeals from the same order dismissing Globe’s cross claim against Acme and Sears. Trial Term erroneously granted summary judgment to Sears and Acme. Questions of fact exist as to whether the failure to warn or adequately instruct was given and, if so, was it the proximate cause of the resulting explosion (Lancaster Silo & Block Co. v Northern Propane Gas Co., 75 AD2d 55; Wolfgruber v Upjohn Co., 72 AD2d 59, affd 52 NY2d 768). (Appeals from order of Supreme Court, Monroe County, Boehm, J. — summary judgment.) Present — Doerr, J. P., Boomer, Green, O’Donnell and Schnepp, JJ.